Order issue September 2/q, 2012
                                                                                                       0042l.D




                                                In The
                                     <!rnurt nf Appeals
                          lliifth, 1llistrict nf Wexa.s at 1llalla.s
                                        No. 05-12-00513-CR
                                        No. 05-12-00514-CR


                           MIGUEL ANGEL MENDOZA, Appellant

                                                  v.
                                  THE STATE OF TEXAS, Appellee


                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. FOS-50983-M


                                           ORDER
       On July 19,2012, this Court ordered appellant to file the brief within thirty days. We have

not received appellant's brief.

       We ORDER the trial court to conduct a hearing to determine why appellant's brief has not

been filed. In this regard, the trial court shall make appropriate findings and recommendations and

determine whether appellant desires to prosecute the appeal, whether appellant is indigent, or if not

indigent, whether retained counsel has abandoned the appeal. See TEx. R. APP. P. 38.8(b). If the

trial court cannot obtain appellant's presence at the hearing, the trial court shall conduct the hearing

in appellant's absence. See Meza v. State, 74 2 S. W .2d 708 (Tex. App.-Corpus Christi 1987, no pet.)

(per curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.
                                                                                                00421:_
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.




                                                      LANef:=+-
                                                      JUSTICE




                                                -2-